 1   Erika Bailey Drake (SBN 248034)
 2
     edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 4   23679 Calabasas Road, Suite 403
 5   Calabasas, California 91302
     Telephone: 818.438.1332
 6   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   STEPHEN MARCOM,                            )
11                                              ) CASE NO.: 5:18-cv-02325-PLA
           Plaintiff,                           )
12                                              )
13   v.                                         ) ORDER
                                                ) AWARDING EAJA FEES AND COSTS
14
     NANCY A. BERRYHILL, Acting                 )
15   Commissioner of Social Security,           )
16
                                                )
           Defendant.                           )
17                                              )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of ONE
21   THOUSAND EIGHT HUNDRED NINETY FIVE DOLLARS AND 00/100
22   ($1,895.00) and costs in the amount of FOUR HUNDRED DOLLARS ($400.00)
23   subject to the terms of the stipulation.
24
     DATED: 5/30/2019                                /s/ - Paul L. Abrams
25
                                                HON. PAUL L. ABRAMS
26                                              UNITED STATES MAGISTRATE JUDGE
27
28



                                                 -1-
